Citation Nr: 1034264	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  08-22 988A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin

THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to service connection for asthma.  

3.  Entitlement to service connection for an acquired psychiatric 
disorder.  

4.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The appellant had active duty for training (ACDUTRA) from January 
12, 1979, to March 30, 1979.  He had no active duty.  He 
performed his military service under the name of Dexter Higgins.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a January 2008 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In July 2010, the appellant failed to appear at a scheduled 
hearing before the Board at the RO.  Without good cause shown for 
the failure to appear, the request for the hearing is deemed 
withdrawn.  38 C.F.R. § 20.704(d).  


FINDINGS OF FACT

1.  The appellant had ACDUTRA from January 12, 1979, to March 30, 
1979.  He had no active duty. 

2.  Sleep apnea is first shown years after the appellant's 
ACDUTRA and is unrelated thereto. 

3.  Asthma is first shown years after the appellant's ACDUTRA and 
is unrelated thereto.  

4.  An acquired psychiatric disorder is first shown years after 
the appellant's ACDUTRA and is unrelated thereto.  

5.  The appellant is not service-connected for any disability. 




CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in or aggravated during the 
appellant's ACDUTRA.  38 U.S.C.A. §§ 101, 5107(b) (West 2002); 38 
C.F.R. § 3.1 (2009). 

2.  Asthma was not incurred in or aggravated during the 
appellant's ACDUTRA.  38 U.S.C.A. §§ 101, 5107(b) (West 2002); 38 
C.F.R. § 3.1 (2009). 

3.  An acquired psychiatric disorder was not incurred in or 
aggravated during the appellant's ACDUTRA.  38 U.S.C.A. §§ 101, 
5107(b) (West 2002); 38 C.F.R. § 3.1 (2009). 

4.  The criteria for a TDIU rating are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.16 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and to assist claimants 
in substantiating VA claims. See 38 U.S.C.A. §§ 5103, 5103A and 
38 C.F.R § 3.159.  

Duty to Notify

When a complete or substantially complete application for 
benefits is received, VA will notify the claimant of: (1) any 
information and medical or lay evidence needed to substantiate 
the claim, and (2) what portion thereof VA will obtain, and (3) 
what portion the claimant is to provide.  38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b); see Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).  

The VCAA notice was intended to be provided before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  VCAA notice requirements apply to all five 
elements of a service connection claim which are: 1) veteran 
status; 2) existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006). 

The RO provided the appellant with pre-adjudication VCAA notice 
by letter, dated in May 2007.  He was informed that VA would 
obtain VA records and records of other Federal agencies, and that 
private medical records could be submitted or VA could be 
authorized to obtain such records.   He was notified of the 
evidence needed to substantiate a claim of service connection, 
namely, evidence of an injury, disease, or event causing an 
injury or disease during service; evidence of current disability; 
and evidence of a relationship between the current disability and 
the injury, disease, or event causing an injury or disease during 
service.  He was also provided notice of the laws and regulations 
governing effective dates and disability ratings.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice); of Pelegrini v. Principi, Vet. App. 112 
(2004) (38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of the 
claims.  The appellant's service treatment records have been 
obtained.  

The appellant failed to attend a personal hearing before a 
Veterans Law Judge at the RO. 

The RO has obtained the appellant's private clinical records and 
records from the Social Security Administration. 

Under McLendon v. Nicholson, 20 Vet. App. 79, 82 (2006) there is 
a four pronged analysis for determining if a medical nexus 
examination or opinion is needed under 38 C.F.R. 
§ 3.159(c)(4)(i).  The first (1st) prong [§ 3.159(c)(4)(i)(A)] 
requires that there be competent evidence of a current 
disability, or persistent or recurrent symptoms of disability; 
the second (2nd) prong [§ 3.159(c)(4)(i)(B)] requires that the 
evidence must, in fact, establish that an injury or event 
occurred in service; the third (3rd) prong requires that there be 
an indication that the current disability relates to service or 
another service-connected disorder, such as [under 
[§ 3.159(c)(4)(ii)] by competent evidence of postservice 
treatment for a condition, or other possible association with 
service; and the fourth (4th) prong is that the record does not 
contain sufficient competent medical evidence to decide the 
claim.  See Waters v. Shinseki, 601 F.3d 1274 (Fed.Cir. 2010) 
(competent evidence is required to show the existence of current 
or persistent symptoms of disability (1st prong) but not that 
they are associated with service (3rd prong)); see also Bardwell 
v. Shinseki, No. 08-2257, slip op. at 4 (U.S. Vet. App. Aug. 17, 
2010) (noting that the in-service event, injury, or disease (2nd) 
prong does not qualify the quality of evidence necessary to meet 
its threshold and, so, the evidence must establish that there was 
a disease, injury, or event in service.").  

For the reasons explained, the evidence does not establish that 
the appellant had sleep apnea, asthma or an acquired psychiatric 
disorder during his brief period of ACDUTRA.  Thus, an 
examination for the purpose of determining the time of onset or 
etiology of the claimed disorders is not required.  

As there is no indication that the appellant was unaware of what 
was needed for claim substantiation nor any indication of the 
existence of additional evidence for claim substantiation, the 
Board concludes that there has been full VCAA compliance.  



Background

The appellant served under the name of D.H.  His report of 
examination for enlistment into the Army National Guard in 
November 1978 was negative for any pertinent disability.  In an 
adjunct medical history questionnaire he responded to the 
question of whether he had or had ever had asthma or frequent 
trouble sleeping that he did not know.  

A February 1979 examination was negative for any pertinent 
disability.  

Service treatment records of the appellant's brief period of 
ACDUTRA from January to March 1979 show only that he was treated 
for a right ankle sprain in March 1979.  

A report of examination for enlistment into the Army National 
Guard in January 1983 was negative for any pertinent disability.  
In an adjunct medical history questionnaire he responded that he 
did not have asthma, frequent trouble sleeping or depression or 
excessive worrying or nervous trouble of any sort.  

A March 2000 report of a psychological evaluation shows that the 
appellant complained of sleep apnea. He had a history of drinking 
as a teenager and this was problematic by his mid-teenage years.  
Also, in the past he had abused drugs, including cocaine. He had 
been treated for alcoholism in about 1984 or 1985, and again in 
1999.  He denied any mental health treatment of note other than 
an inpatient experience in 1986 because at that time he had been 
under the influence of alcohol or drugs he had jumped out of a 
second floor window.  It was noted that subsequent records in 
1997 indicated the presence of alcohol dependence, a possible 
dysthymic disorder, and possibly a psychotic disorder because he 
reported hearing voices.  After a current mental status 
examination and psychological testing the diagnoses were alcohol 
dependence syndrome; history of cocaine dependence syndrome and 
polysubstance abuse; a depressive disorder, not otherwise 
specified; and sleep apnea was to be ruled out.  

A July 2003 private clinical record reflects that the appellant 
was taking medication for asthma.  

A private August 2003 polysonogram revealed that the appellant 
had sleep apnea.  

Private clinical records show that in February 2006 it was 
reported that the appellant had been told that he had sleep 
apnea.  He was evaluated in August 2006 at the Froedtert Memorial 
Lutheran Hospital for sleep disturbance.  He reported that he 
would fall asleep to doze at times when he did not intend to and 
that this had been ongoing for 30 years or most of his adult 
life.  He also complained of anxiety and depression.  An abnormal 
nocturnal polysomnogram revealed the presence of mild obstructive 
sleep apnea.  

A March 2007 report of a disability evaluation for the Social 
Security Administration notes that the appellant reported having 
made a suicide attempt 20 years ago. 

An April 2007 report of a disability evaluation for the Social 
Security Administration notes that the appellant was applying for 
disability because of a sleep problem.  When asked about anxiety, 
he reported that he was damaged when he was abused as a child.  
He reported that his major problem had to do with his sleeping.  
He reported having an anxiety problem due to being abused as a 
child.  The diagnoses were alcohol dependence and sleep apnea.  

In the appellant's April 2007 original claim for VA compensation 
he reported that his sleep apnea had begun in July 2005 and his 
mental illness had begun in August 1986.  He reported that he had 
had asthma as a child but that it got worse later in life.  

In a June 2007 statement the appellant reported having had mental 
illness since his military service.  



Law and Regulations

The term veteran means "a person who served in the active 
military, naval, or air service," and who was discharged or 
released under conditions other than dishonorable.  38 U.S.C.A. 
§ 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2009).  The term 
"active military, naval, or air service" includes active duty, as 
well as any period of active duty for training (ACDUTRA) during 
which an individual was disabled or died from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty for training (INACDUTRA) during which the 
individual concerned was disabled or died from an injury [but not 
disease] incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24) (West 2002); 38 C.F.R. § 3.6(A) and (B) (2009).  

The term "active duty for training" mean, in part, full-time 
duty in the Armed Forces performed by Reserves for training 
purposes or, in the case of members of the National Guard or Air 
National Guard of any state, full-time duty under certain 
provisions of the law.  38 U.S.C.A. § 101(22)(A) and (C); 38 
C.F.R. § 3.6(C) (2009)..  

The term "inactive duty for training" means duty, other than 
full-time duty, prescribed for Reserves or in the case of a 
member of the National Guard or Air National Guard of any State, 
duty other than full-time duty under certain provisions of the 
law and in the case of a member of the National Guard or Air 
National Guard of any State, duty other than full-time duty under 
certain provisions of the law.  38 U.S.C.A. § 101(23)(A); 38 
C.F.R. § 3.6(D) (2009)..  


Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. §§ 1111, 1137, 1153 (West 2002). 

Even if a person has had a period of active duty, that service 
alone does not make the claimant a "veteran" for the purpose of 
the application to any period of service which is ACDUTRA or 
INACDUTRA the presumption of soundness upon service entrance, the 
presumption of aggravation (of a pre-existing disorder) or the 
presumption of service incurrence of chronic diseases which are 
generally applicable to veterans who had active duty.  See 
generally Smith v. Shinseki, No. 08-1667, slip op. (U.S. Vet.App. 
Aug. 17, 2010); 2010 WL 3222811 (Vet.App.) (citing Acciola v. 
Peake, 22 Vet. App. 320 (2008) and Biggins v. Derwinski, 1 Vet. 
App. 474, 477-78 (1991) (in which the claimants had only ACDUTRA 
and no active service, as standing for the proposition that 
without previously established veteran status, the presumptions 
of service connection and sound condition are inapplicable).  

"[I]n light of the absence of evidence of an examination made 
contemporaneous with [entry into a period of ACDUTRA] the 
presumption of sound condition could not apply."  Smith v. 
Shinseki, No. 08-1667, slip op. at 7 (U.S. Vet.App. Aug. 17, 
2010); 2010 WL 3222811 (Vet.App.). 

"[W]e hold that, where a claim is based on a period of active 
duty for training, the presumption of aggravation under 
[38 U.S.C.A. ]§ 1153 is not applicable."  Smith v. Shinseki, No. 
08-1667, slip op. at 10 (U.S. Vet.App. Aug. 17, 2010); 2010 WL 
3222811 (Vet.App.).  

"[T]he presumption [sic] of aggravation is not applied to 
persons whose claims are based on a period of active duty for 
training."  Smith v. Shinseki, No. 08-1667, slip op. at 9 (U.S. 
Vet.App. Aug. 17, 2010); 2010 WL 3222811 (Vet.App.).  Rather, 
under 38 U.S.C. § 101(24)(B) there must be "direct evidence both 
[sic] that a worsening of the condition occurred during the 
period of active duty for training and [sic] that the worsening 
was caused by [sic] the period of active duty for training.  
Smith v. Shinseki, No. 08-1667, slip op. at 10 (U.S. Vet.App. 
Aug. 17, 2010); 2010 WL 3222811 (Vet.App.) (See also footnote 6 
at page 10 of Smith v. Shinseki, No. 08-1667, slip op. at 8 (U.S. 
Vet.App. Aug. 17, 2010); 2010 WL 3222811 (Vet.App.) stating that 
the same hold true for periods of INACDUTRA). 

"When a claim for service connection is based only on a period 
of active duty for training, there must be evidence that the 
appellant became disabled as a result of a disease or injury 
incurred or aggravated in the line of duty during the period of 
active duty for training.  See 38 U.S.C. §§ 101(2), (22), (24); 
38 U.S.C. § 1110; Acciola v. Peake, 22 Vet. App. 320, 324 (2008) 
(citing Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995)).  In the absence 
of such evidence, the period of active duty for training would 
not qualify as 'active military, naval, or air service,' and the 
appellant would not qualify as a 'veteran' by virtue of the 
active duty for training alone.  38 U.S.C. § 101(2), (24); see 
Acciola, 22 Vet. App. at 324."  Smith v. Shinseki, No. 08-1667, 
slip op. at 5 (U.S. Vet.App. Aug. 17, 2010); 2010 WL 3222811 
(Vet.App.).  

"W]e [] hold, that a claimant whose claim is based on a period 
of active duty for training can never [sic] be entitled to the 
presumption of service connection.  By definition, the 
presumption of service connection applies where there is no 
evidence that a condition began in or was aggravated during the 
relevant period of service.  By contrast, for a claimant whose 
claim is based on a period of active duty for training to 
establish entitlement to benefits, there must be some evidence 
that his or her condition was "incurred or aggravated" during the 
relevant period of service.  38 U.S.C. § 101(24)(B).  These 
circumstances are necessarily mutually exclusive-it is not 
possible for there to be both no evidence and some evidence of 
in-service incurrence of a condition."  Smith v. Shinseki, No. 
08-1667, slip op. at 8 (U.S. Vet.App. Aug. 17, 2010); 2010 WL 
3222811 (Vet.App.) (See also footnote 4 at page 8 of Smith v. 
Shinseki, No. 08-1667, slip op. at 8 (U.S. Vet.App. Aug. 17, 
2010); 2010 WL 3222811 (Vet.App.) stating that the same hold true 
for periods of INACDUTRA).  

The Board must find whether the preponderance of the evidence is 
against the claim.  If so, it is denied, but if the preponderance 
supports the claim or the evidence is in equal balance, the claim 
is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 
274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  If 
the Board determines that the preponderance of the evidence is 
against the claim, it has necessarily found that the evidence is 
not in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365. 

Sleep Apnea

There are private postservice clinical records which indicate 
that the appellant has reported that sleep apnea pre-existed his 
ACDUTRA.  Specifically, a 2006 clinical record reflects that he 
related a 30 year history of sleep apnea, which would antedate a 
history of sleep apnea to 1976, a time prior to his short period 
of ACDUTRA in 1979.  However, the service treatment records are 
negative for sleep apnea, as well as any history of sleep apnea.  
In fact, at the time of a medical history in 1983 the appellant 
denied having any trouble sleeping.  This is consistent with the 
information the appellant provided in his original claim that 
sleep apnea had it onset in 2005 inasmuch as the postservice 
clinical records make no reference to his having sleep apnea 
until 2000.  

Given the conflicting histories related by the appellant, the 
Board can give no credence to that particular history which 
reportedly predates his sleep apnea to prior to his 1979 ACDUTRA.  
Even if it did predate his 1979 ACDUTRA, there is no evidence, 
including no competent lay evidence, that any pre-existing sleep 
apnea was symptomatic during the brief period of ACDUTRA much 
less underwent any increase in severity during that time.  

The evidence as a whole simply fails to establish that the 
appellant's current sleep apnea had its onset during his brief 
period of ACDUTRA in 1979, underwent any increase during that 
period of ACDUTRA or is otherwise related to the 1979 period of 
ACDUTRA.  



Asthma

There are private postservice clinical records which indicate 
that the appellant has reported that asthma pre-existed his 
ACDUTRA in 1979.  In his original claim he reported that he had 
had asthma since his childhood but that it became worse at some 
unspecified time later in his life.  However, the service 
treatment records are negative for asthma, as well as any history 
of asthma.  On the contrary, at the time of a medical history in 
1983 the appellant denied having any asthma.  Moreover, the 
postservice clinical records make no reference to his having 
asthma until 2003.  

Given the conflicting histories related by the appellant, the 
Board can give no credence to that particular history which 
reportedly predates his asthma to prior to his 1979 ACDUTRA.  
Even if it did predate his 1979 ACDUTRA, there is no evidence, 
including no competent lay evidence, that any pre-existing asthma 
was symptomatic during the brief period of ACDUTRA, much less 
underwent any increase in severity during that time.  

The evidence as a whole simply fails to establish that the 
appellant's current asthma had its onset during his brief period 
of ACDUTRA in 1979, underwent any increase during that period of 
ACDUTRA or is otherwise related to the 1979 period of ACDUTRA.  

An Acquired Psychiatric Disorder

There are private postservice clinical records which indicate 
that the appellant had a difficult childhood and the appellant, 
at times, has related his current psychiatric problems to his 
childhood setting.  On the other hand, in his original claim he 
related that his psychiatric problems began in 1986, when he made 
a suicide attempt.  The evidentiary record is shows that he has a 
history of alcohol and drug abuse beginning at some unspecified 
time years after his 1979 period of ACDUTRA.  

However, the service treatment records are negative for 
psychiatric disability, as well as any history of psychiatric 
disability, and at the time of a medical history in 1983 the 
appellant denied having any psychiatric symptoms.  Moreover, the 
postservice clinical records make no reference to his having 
psychiatric disability until 1986.  

While there is some postservice clinical evidence that at some 
unspecified time years after service he had hallucinations, there 
is no formal diagnosis of a psychosis nor has there been a 
repetition of such symptoms.  Further, there is no evidence of 
such symptoms within one year after termination of his ACDUTRA 
nor is the presumption that a psychosis, a chronic disease, 
applicable in this case inasmuch as the appellant is not a 
"veteran" for the purpose of the application of that 
presumption.  

Even if a psychiatric disorder did predate his 1979 ACDUTRA, 
there is no evidence, including no competent lay evidence, that 
any pre-existing psychiatric disorder was symptomatic during the 
brief period of ACDUTRA much less underwent any increase in 
severity during that time.  

The evidence as a whole simply fails to establish that the 
appellant's current psychiatric disability had its onset during 
his brief period of ACDUTRA in 1979, underwent any increase 
during that period of ACDUTRA or is otherwise related to the 1979 
period of ACDUTRA.  

Since, for these reasons, the preponderance of the evidence is 
against the claims, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  And 
service connection for a sleep disorder, asthma, and an acquired 
psychiatric disorder is not warranted.  



Total Disability Rating

A total disability rating for compensation based upon individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation as 
a result of service- connected disability.  38 C.F.R. § 4.16(a). 

As the appellant does not have an adjudicated service-connected 
disability, there is no legal basis for an award of a TDIU 
rating. 

With respect to the claim for a TDIU rating, any failure to 
comply with the VCAA is no more than harmless error because 
absent the appellant being service-connected for some disability, 
there is no potential entitlement to a TDIU rating.   "[B]ecause 
the law as mandated by statute, and not the evidence, is 
dispositive of this claim, the VCAA is not applicable.  Mason v. 
Principi, 16 Vet. App. 129, 132 (2002); see also Smith (Claudus) 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); and Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

Service connection for sleep apnea, asthma, and for an acquired 
psychiatric disorder is denied. 

Entitlement to a TDIU rating is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


